Motion by respondent, pursuant to CPLR 5701 (subd. [e]) for leave to appeal to this court from an intermediate order in an article 78 proceeding which “remitted the proceeding to respondent in order that a new hearing may be held if deemed advisable”. Under CPLR 5701 (subd. [c]), a motion for leave to appeal to this court must be made to an individual Justice of this court (Matter of Various Tenants of 790 Biverside Drive v. Gabel, 24 A D 2d 848; Matter of 128 Best. v. State Dig. Auth., 24 A D 2d 849; Fish v. Shattueh Derm Mining Corp., 28 A D 2d 992). Accordingly, this motion was referred to Justice Louis J. Capozzoli, an Associate Justice of this court, who granted the motion. Concur — Stevens, J. P., Eager, Steuer, Capozzoli and Tilzer, JJ.